DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 2, and 6-8 stand rejected under Section 102.  Claim 4 stands rejected under Section 112(b).  Claims 1-10 stand objected to for informalities.  Claims 9 and 10 stand objected to for informalities but have been indicated as being allowable if the informalities were addressed.  Claims 3-5 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.  The drawings and specification stand objected to.
Applicants amended claims 1, 4, 6, 9, and 10, and canceled claim 3.  Applicants provided replacement drawings and amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendment addresses the previously noted objections and is accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.
Specification: Applicants’ amendments to the specification are accepted and entered.  No new matter has been added.  The previously noted objection to the specification is withdrawn.  Applicants introduced an informality with their amendments, which is noted below.

Section 112(b) rejection: Applicants’ amendment addresses the Section 112(b) rejection of claim 4 and is accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejection is withdrawn.
Section 102 rejections: Applicants’ amendments overcome the previously noted Section 102 rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 102 rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1, 2, and 4-10 are allowed.
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Specification
The disclosure is objected to because of the following informalities:
Applicants have included a reference to the new drawing, Figure 1A, but have not included a description or reference to this figure in the “Description of the Embodiments” section of the specification.  Please add.  Applicants have the option of scheduling an interview with the undersigned to review proposed changes to the specification prior to filing a response. 
Appropriate correction is required.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897